Citation Nr: 1015343	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  04-37 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a thoracic spine injury.

2.  Entitlement to service connection for tension headaches, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to 
December 1992.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and May 2005 rating 
decisions of the RO in St. Petersburg, Florida, which denied 
the appellant's thoracic spine increased rating claim and 
denied service connection for tension headaches, 
respectively.  The appellant's thoracic spine injury rating 
was increased to 40 percent in a May 2008 rating decision.  
The appellant continues to contest that rating.

The appellant testified before the undersigned at a December 
2008 hearing at the RO.  A transcript has been associated 
with the file.

The Board remanded these issues in May 2009 for further 
development, along with service connection for post traumatic 
stress disorder (PTSD), while denying several other claims.  
While the case was at the RO, service connection for PTSD was 
granted in a February 2010 rating decision.  That claim is no 
longer on appeal.  

The appellant has substantial low back disability, for which 
he was previously denied service connection.  The appellant 
repeatedly filed petitions to reopen that claim in 2007.  An 
April 2007 statement from his representative raises a claim 
for an increased rating due to convalescence.  The appellant 
has also raised a claim for a dependency allowance in May 
2008.  The Board referred these matters to the RO in May 
2009, but the record does not reflect any action on the part 
of the RO.  These matters are REFERRED again to the RO for 
appropriate action.

The issue of service connection for tension headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant's residuals of a thoracic spine injury are 
not manifested by ankylosis of the entire thoracolumbar spine 
or objective neurological complications of his residuals of a 
thoracic spine injury.

2.  The appellant has not had incapacitating episodes 
requiring treatment by a physician and prescribed bedrest for 
his residuals of a thoracic spine injury.

3.  The appellant's residuals of a thoracic spine injury are 
not productive of marked interference with employment or 
frequent hospitalizations.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
residuals of a thoracic spine injury are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242-5235 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for an 
increased thoracic spine injury residuals rating.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the appellant's increased 
rating claim, a letter dated in January 2004 fully satisfied 
the duty to notify provisions for the elements two and three.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
at 187.  The U.S. Court of Appeals for Veterans Claims 
(Court) held that to satisfy the first Quartuccio element for 
an increased-compensation claim, section 5103(a) compliant 
notice must meet a four part test laid out in Vazquez-Flores 
v. Peake, 22 Vet.App. 37 (2008).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) overruled the 
Vazquez-Flores in part, striking claimant-tailored and 
"daily life" notice elements.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must 
notify the claimant that, 1) to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, 2) a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores, 22 Vet.App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The January 2004 letter instructed the appellant of the first 
Vazquez-Flores element, that evidence demonstrating a 
worsening in severity was required.  The RO provided second 
and third element Vazquez-Flores-compliant notice in December 
2008.  Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in December 2008, he has since had an 
opportunity to respond with additional argument and evidence 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
appellant in February 2010.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  In light of the foregoing, the Board 
finds that the requirements of Vazquez-Flores are met.  The 
Board, therefore, finds that the requirements of Quartuccio 
are met and that the VA has discharged its duty to notify.  
See Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
in 2009.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2009 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Increased Rating

The appellant contends that he is entitled to a rating in 
excess of 40 percent for his residuals of a thoracic spine 
injury.  For the reasons that follow, the Board concludes 
that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

The appellant's disability has been rated as 40 percent 
disabling under Diagnostic Code (DC) 5242-5235.  Disabilities 
of the spine, excepting degenerative disc disease, are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  See 38 C.F.R. § 4.71a, DC 5237-5243.  Under the 
Formula, a 40 percent evaluation requires unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent evaluation is 
warranted where unfavorable ankylosis of the entire spine is 
demonstrated.  Id.  These evaluations are for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.

In order to warrant an increased rating under the General 
Ratings Formula, the evidence must show that the appellant 
has ankylosis of the entire thoracolumbar spine or his entire 
spine.  The appellant's January 2003, July 2007 and January 
2010 VA examination reports, 2003 to 2010 VA treatment 
records and his own testimony do not support such a finding.  
There is no evidence to show that the appellant has ankylosis 
of the entire thoracolumbar spine.  The criteria for an 
increased rating under the General Ratings Formula are not 
met.  See id.  

The General Ratings Formula also provides that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be separately 
evaluated under an appropriate Diagnostic Code.  Id., at Note 
(1).  

In his testimony before the undersigned and at his July 2007 
and January 2010 VA examinations, he complained of radiating 
pain, significant constant pain and difficulty moving.  The 
January 2003 VA examination report indicates pain in both the 
thoracic and lumbar regions, limiting his ability to lift and 
move.  The July 2007 VA examination report indicates that no 
abnormal sensation or motor deficiencies were found.  
Reflexes were intact.  The appellant complained of radiating 
pain.  The January 2010 VA examination report indicate 
similar neurological findings, but the examiner stated that 
the radiating pain was not related to the thoracic spine 
injury based on the distribution.  The Board finds that there 
are no objective neurological complications resulting from 
the appellant's service-connected residuals of a thoracic 
spine injury.

Degenerative disc disease, also called intervertebral disc 
syndrome, may also be rated based on alternative criteria.  
Under the Diagnostic Code 5243, a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

The appellant has testified as to seeking hospitalization and 
requiring bedrest.  The appellant's VA treatment records show 
that his hospitalizations in 2007, 2008, and 2009 were for 
sickle cell pain crises.  The appellant had prior 
hospitalizations in 2003 and 2004 for psychiatric reasons.  
Furthermore, the appellant has widespread complaints of pain.  
The sickle cell disorder has resulted in a large number of 
complications; a June 2007 bone scan is representative.  The 
appellant had abnormalities of the femurs and humeri, and 
scattered arthritic and degenerative changes.  The 
appellant's VA treatment records do not support a finding of 
incapacitating episodes.  The criteria for a rating in excess 
of 40 percent are not met.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
appellant has been granted the maximum rating possible under 
Diagnostic Code 5237 and the General Ratings Formula, the 
analysis required by DeLuca would not result in a higher 
schedular rating.

The Board concludes that the schedular criteria for an 
increased rating in excess of 40 percent are not met.  The 
Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

The schedular evaluation for the appellant's thoracic spine 
injury residuals disability is not productive of marked 
interference with employment or frequent hospitalization.  
The appellant testified before the undersigned that he was 
hospitalized regularly because of his spine disability at the 
VA Medical Center in Tampa Bay, Florida.  He also testified 
that the time in hospital resulted in a large number of days 
missed from his work.  Review of his admission notes from 
that VAMC indicates that he was instead admitted for sickle 
cell pain crises not treatment of service-connected spine 
issues.  The Board denied service connection for sickle cell 
anemia and thalessemia in May 2009.  As discussed above, the 
Board finds that the assessment of the reason for 
hospitalization contained in the appellant's VA treatment 
records outweighs his testimony.  The Board finds that the 
appellant's residuals of a thoracic spine injury disability 
do not result in marked interference with employment or 
frequent periods of hospitalization.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board, however, concludes 
that the criteria for a rating in excess of 40 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for residuals 
of a thoracic spine injury is denied.


REMAND

The Board must remand the tension headache claim again.  In 
the May 2009 Board remand, the Board observed that the file 
raised the possibility of service connection for tension 
headaches as secondary to an anxiety disorder, of which PTSD 
was one.  The appellant was evaluated for headaches in May 
2004. He was referred for a neurology consultation in June 
2004, which included a brain MRI.  The examiner concluded 
that the appellant was suffering from tension headaches as a 
result of his depression and anxiety disorders.  At the time 
of the Board's remand, the appellant had not been service 
connected for a psychiatric disability.  The Board concluded 
that the headache claim was inextricably intertwined with the 
PTSD claim and remanded both for an examination.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  While on remand, 
service connection for PTSD was granted in February 2010.  

The appellant's VA treatment records dated in 2004 indicate 
that the appellant had chronic, intermittent headaches.  A 
June 2004 note indicates that the headaches were due to 
anxiety and depression.  A December 2004 treatment note 
indicates that the headaches were tension type.  The December 
2009 VA examination report on which the RO relied in denying 
this claim indicates that the headaches caused the 
depression, which is the inverse of the 2004 opinion.  The 
Board notes that both opinions are without rationale.  The 
record thus contains two contradictory, conclusory opinions.  
Both opinions are inadequate for ratings purposes.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board must 
remand the claim again for an adequate examination and 
opinion.


Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA 
examination to determine (1) the diagnosis 
of the headache disorder(s), to include 
whether the appellant has type or migraine 
type headaches or both, which may be 
present, and (2) whether any such headache 
disorder is as likely as not etiologically 
related to the appellant's service-
connected PTSD disorder, either by causing 
or aggravating the headaches.  The entire 
claims folder and a copy of this REMAND 
must be made available to the physician.  
All indicated studies should be conducted, 
and the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2. Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


